 Case 1:03-md-01570-GBD-SN Document 7103 Filed 09/09/21 Page 1 of 2




                                     September 9, 2021

Via ECF/CM
The Honorable Sarah Netburn
United States Magistrate Judge
Thurgood Marshall Courthouse
40 Foley Square, Room 430
New York, NY 10007

       Re:     In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD)
               (SN) (Ashton 02-cv-6977 only)

Dear Judge Netburn:

        On behalf of the Ashton Plaintiffs, we respectfully submit this letter in response to
the Court’s order directing any “interested parties” to file submissions regarding Oath
Inc.’s motion to intervene, ECF No. 7094, arising out of the Court’s August 30, 2021
Order “investigating the breach of protective orders.” (ECF No. 7082) (“August 30
Order”). See ECF No. 7100.

        As a general matter, we join in Oath Inc.’s arguments about the overbreadth and
vagueness of the August 30 Order and, for the reasons stated therein, believe that the
August 30 Order must be modified. See ECF No. 7094 at 9-11. Communications with
the media, provided they do not reveal protected material, are, of course, permitted. As
written now the August 30 Order would encompass communications of counsel with the
press that do not violate a protective order or bear directly on the current breach inquiry.

        As the Oath motion correctly points out, the August 30 Order should be modified
to, at most, limit any response to (1) the relevant time period to investigate the leak (June
17 – the first day of the Jarrah deposition through July 15 – the day Yahoo News
published the article in question) and (2) any communication that forwarded the Jarrah
transcript and/or discussed details of the Jarrah testimony.

        Further, as the 9/11 Plaintiffs have repeatedly argued, the existing FBI and MDL
Protective Orders deny the Plaintiffs and the public critical information about the 9/11
Attacks and the role that the Kingdom of Saudi Arabia and its agents played in the 9/11
plot. Oath Inc.’s motion underscores Plaintiffs’ arguments in favor of public access to all
judicial materials. Indeed, the United States government’s motion for authorization to
disclose certain grand jury materials filed earlier today demonstrates that even the
arguments previously advanced in favor of ongoing sealing are quickly collapsing. See
ECF No. 7102. There is no principled basis to deny the Plaintiffs, the press, and the
public access to the information developed in this case.
 Case 1:03-md-01570-GBD-SN Document 7103 Filed 09/09/21 Page 2 of 2




Respectfully submitted,


 KREINDLER & KREINDLER

  /s/ James P. Kreindler
 James P. Kreindler, Esquire
 Steven R. Pounian, Esquire
 Andrew J. Maloney, Esquire
 Megan Benett, Esquire

 New York, NY 10017

 Attorneys for Ashton Plaintiffs
